Abatement Order filed November 10, 2014.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00523-CV
                               ____________
                        MARK THUESEN, Appellant
                                       V.
  CATHERINE E. SCHOOLAR, INDIVIDUALLY; CANDACE GARCIA,
     INDIVIDUALLY; AARON NEIL CARPENTER, INDIVIDUALLY
      AND CRAIG PHILLIP MALISOW, INDIVIDUALLY, Appellee s


                   On Appeal from the 151st District Court
                           Harris County, Texas
                    Trial Court Cause No. 2012-49262A

                          ABATEMENT ORDER

      Although no suggestion of bankruptcy was filed in this case, this court has
learned from the record in appellant’s related appeal docketed under number 14-
14-00666-CV that on November 13, 2013, appellant Mark Thuesen petitioned for
voluntary bankruptcy protection under Chapter 13 in the United States Bankruptcy
Court for the Southern District of Texas under case number 13-37041-H5-13. See
Tex. R. App. P. 8.1. A bankruptcy suspends the appeal from the date when the
bankruptcy petition is filed until the appellate court reinstates the appeal in
accordance with federal law. Tex. R. App. P. 8.2. While the automatic stay was
lifted for proceedings in the appeal docketed under number 14-14-00666-CV by
the bankruptcy court’s order signed February 5, 2014, no similar order has been
filed in this case. Accordingly, we ORDER the appeal abated.

       When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion to
reinstate. Id.

       For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM